Citation Nr: 0841118	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  01-06 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hammertoes.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1952 to April 
1952. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from  rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The Board issued a decision in June 2005 in which it denied 
service connection for bilateral hammertoes.  The appellant 
appealed that decision to the U.S. Court of Appeals for 
Veterans Claims (Court).  Pursuant to a Joint Motion for 
Remand, in a February 2007 Order the Court vacated the Board 
decision and remanded the case to the Board for consideration 
of the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002).  The Board remanded the 
case in May 2007 for compliance with the Court's Order and 
further evidentiary development.  The case has been returned 
to the Board for further appellate action.  


FINDINGS OF FACT

1.  The veteran has hammertoe deformity of the right and left 
number two, three and four, and to a lesser degree fifth toe.  

2.  There is competent medical evidence linking the veteran's 
right hammertoe deformity with his military service.


CONCLUSION OF LAW

The veteran's right hammertoe deformity was incurred in, or 
aggravated by, active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1110, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

History and Analysis

The veteran asserted in his July 2001 substantive appeal that 
while in basic training for the Navy in 1952 he was issued 
shoes that did not fit correctly, which caused problems with 
both of his feet to develop in service.  However, in 2005 and 
2008 he reported to medical examiners that his right foot was 
run over by a car in service.  The veteran indicated that he 
underwent foot surgery in March 1952, and submitted letters 
from fellow sailors indicating that they remembered him 
having foot problems during training and undergoing foot 
surgery in 1952.  Shortly after the 1952 surgery, the veteran 
indicated that he was discharged from service after a Navy 
medical review board inquiry.  

The Board notes that a complete set of the veteran's service 
treatment records may not be available for review, including 
those from the veteran's claimed stay at a still unidentified 
hospital in Bainbridge, Maryland.  The Board is mindful that, 
in a case such as this, where complete service treatment 
records may be unavailable, there is a heightened obligation 
to explain our findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  While it is 
unfortunate that the veteran's complete service treatment 
records may be unavailable, the appeal must be decided on the 
evidence of record and, where possible, the Board's analysis 
has been undertaken with this heightened duty in mind.

Some of the veteran's available service treatment records 
(STRs) were obtained, and these showed that the veteran was 
assigned a "L1" on his PULHES profile, indicating the highest 
level of medical proficiency in his feet, as of the beginning 
of active duty.  The STRs also contain a record entitled 
"Termination of Health Record" dated a week before separation 
in 1952, which indicated that the veteran was terminated by 
reason of "unsuitability" by the aptitude board.  In the 
space for "all physical defects, however slight" the senior 
medical examiner listed only phimosis, failing to make any 
mention of a foot disorder of any kind.  The veteran's DD-214 
indicates that the veteran was not recommended for 
reenlistment.

The veteran submitted a November 2000 medical treatment 
record from a private podiatrist.  The podiatrist indicated 
that the veteran had severe hammering/contracture of the 
digits at PIPJ and DIPJ for the second through fifth toes 
bilaterally.  The podiatrist did not provide any opinion as 
to the etiology of the hammertoes, however.

VA treatment records from 2000 to 2002 note a hammertoe 
deformity and indicate that the veteran should be evaluated 
by podiatry for special shoes on account of his diabetes.  In 
October 2000, a treatment record noting past surgical history 
listed only testicular surgery, not making any mention of 
foot surgery.  A January 2001 consultation record notes a 
hammertoe deformity.  

Private treatment records from March 2005 show the veteran 
was diagnosed with painful hammertoes on both feet.  The 
veteran reported to the physician that a car tire ran over 
his right foot while he was in service.  The physician noted 
that the veteran reported he did not have any fractures from 
the accident, but that he developed bilateral hammertoes, 
which bother him a good bit.  The veteran did not have 
significant blistering or corns present on the top of his 
feet and the physician recommended observation and no surgery 
then.  There was no nexus opinion or etiology provided by the 
physician that related the veteran's current bilateral 
hammertoes with his military service.  

Unfortunately, efforts to locate records of the veteran's 
1952 surgery or of the medical board inquiry have been 
unsuccessful.  VA received a March 2007 90-Day Letter 
Response Form from the veteran where he indicated he was in 
the hospital at Bainbridge and went before five doctors.  The 
veteran indicated he was asked if he wanted to try to stay in 
service or if he wanted a discharge and he indicated he took 
the discharge.  He also declared he had no other evidence to 
submit and to readjudicate the claim.  The veteran did not 
provide VA with more specific information to verify the 
treatments the veteran had for his feet, such as the name and 
exact location of the hospital where the veteran received 
treatment and the rank and organization (division, regiment, 
battalion, company) of the veteran at the time of treatment.  
The veteran was also contacted in June 2007 by the RO/AMC 
regarding details of his 1952 surgery, including the exact 
location, date and other information regarding his treatment.  
The veteran has not provided VA with this more detailed 
information.  While VA is obligated to assist a claimant in 
the development of a claim, there is no duty on the VA to 
prove the claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The duty to assist is not always a one-way street.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  Id.  

A June 2008 VA examiner, who reviewed the veteran's claims 
file after the examination, noted during the examination that 
the veteran reported a car ran over his right toes, great toe 
through pinky, during his military service.  The veteran 
believed he suffered a crush injury and was told of swelling 
at the time.  He reported that his toes were swollen for 
approximately two weeks, with continuous pain.  The veteran 
reported he developed hammertoes of the right foot relatively 
quickly and onychomycotic toenail of his right great toenail 
which has never healed.  In subsequent years he reported 
developing less dramatic hammertoes of his left lower 
extremity.  On examination the veteran was found to have no 
pulses in the right foot.  His right great toenail was 
onychomycoctic, second scaling grayish-white.  Hammertoe 
deformity of the second, third, fourth and slightly of the 
fifth toe of the right foot was found.  The proximal 
interphalangeal joint was more elevated on the right side 
compared to the left.  On the veteran's left foot, he had 
hammertoe deformity of number two, three, four and five to a 
lesser degree, which although they are hammertoe and frozen 
in flexion, they are not as elevated as the toes on the right 
foot.  No pulses were palpable in the veteran's left foot.

The VA examiner diagnosed hammertoe deformity of the right 
and left number two, three, four and to a lesser degree fifth 
toe.  She opined that it was at least as likely as not that 
the injury the veteran suffered to his right foot in service 
contributed in a material fashion to the more marked 
hammertoe deformity on the right.  The examiner's rationale 
was that crush injuries often result in muscle and/or nerve 
damage, which could contribute to the earlier development of 
the hammertoe and more dramatic development of the hammertoe 
deformity.  In addition she stated that onychomycosis is 
often seen after an injury to a nail and can become a chronic 
abnormality, as appears to be the case with the veteran.

Although the examiner did end up reviewing the veteran's 
claims file, the Board acknowledges that the examiner's 
opinion is, to some extent, based on the veteran's own 
recitation of his medical history.  The Board may not, 
however, disregard a favorable medical opinion solely on the 
rationale it was based on a history given by the veteran.  
See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  Rather, 
as the Court further explained in Coburn v. Nicholson, 19 
Vet. App. 427 (2006), reliance on a veteran's statements 
renders a medical report not credible only if the Board 
rejects the statements of the veteran as lacking credibility.  
In this case, there is little reason to doubt the veteran's 
credibility with respect to the history of foot surgery in 
service, particularly as fellow sailors have provided 
statements indicating they remember the veteran undergoing 
foot surgery while in service.  

Lay testimony, such as that provided by the fellow sailors in 
this case, is acceptable to prove the occurrence of an injury 
during active duty or that the veteran underwent surgery 
during service; however, it is not competent to prove a 
matter requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).

The veteran was discharged from service in 1952, and the 
first medical evidence of record for his feet is dated nearly 
50 years later.  Although the veteran stated that he had foot 
surgery and was discharged because of it, and submitted 
statements attesting to same from his fellow sailors, this 
information cannot provide the nexus between events in- 
service and the veteran's current problems. 

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998).  The Board cannot make its own 
independent medical determinations, and it must have 
plausible reasons, based upon medical evidence in the record, 
for favoring one medical opinion over another.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  

There is evidence both for and against the veteran's claim.  
The veteran's available service treatment records are silent 
as to complaints, treatment or diagnosis of any foot ailments 
during military service.  In addition, the evidence regarding 
the veteran's purported foot surgery is somewhat unclear, as 
the records related to this surgery have not been located.  
Though it does not appear from the evidence of record that 
the veteran was diagnosed with hammertoes or any foot 
condition while in service, "the fact that a condition was 
not diagnosed cannot, by itself, serve to rebut a subsequent 
expert diagnosis."  Hanson v. Derwinski, 1 Vet. App. 512, 
516 (1991).  Furthermore, though the medical records 
available to the Board do not show any post-service treatment 
until 2000, the veteran's fellow sailors are competent to 
report that they remember the veteran underwent foot surgery.  
The veteran is also competent to report what he has 
experienced, that is, an injury in service and a continuity 
of symptomatology by describing the foot problems the he has 
experienced since discharge from service.  See 38 C.F.R. § 
3.303(b).  Therefore, the Board finds the evidence of an in-
service injury and surgery, as provided by the veteran's own 
statements and the submitted lay statements is credible.

While some of the evidence in the claims file is inconsistent 
in nature, such as how the veteran injured his feet, there is 
no medical opinion evidence against the veteran's claim, 
indicating that the veteran's right foot right hammertoe 
deformity is not related to service.  In fact, not only is 
there no medical opinion against the veteran's claim, there 
is competent medical evidence relating the veteran's present 
disability with service.  The June 2008 VA examiner opined 
that the veteran's right hammertoe deformity is due to an 
injury the veteran suffered in service.  The medical evidence 
and continuity of symptomatology suggest that the evidence of 
record that the veteran either incurred or aggravated a right 
hammertoe deformity as a result of his military service is at 
least in equipoise.  

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In Gilbert, the Court specifically stated 
that entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the veteran 
prevails.  Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.

After a full review of the record, including the medical 
evidence and contentions of the veteran, the Board concludes 
that service connection for right hammertoe deformity is 
warranted.  As noted above, the evidence includes contentions 
by the veteran of a continuity of symptomatology, statements 
by the veteran's fellow sailors as to foot surgery during 
service and the opinion of a VA examiner indicating the 
veteran's right foot hammertoes is related to his military 
service.  Accordingly, since the evidence is in equipoise, 
the benefit of the doubt doctrine is applicable and the 
veteran prevails.  See Gilbert, supra.  Therefore, service 
connection for right hammertoe deformity is granted.  

In light of the favorable determination contained herein, 
further development with regard to VA's duties to notify and 
assist would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).



ORDER

Service connection for right hammertoe deformity is granted.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


